ORDER

The referee in this proceeding, Attorney Rudolph P. Regez, recommended that the court suspend the license of Robert E. Mathias to practice law in Wisconsin for a period of 30 days as discipline reciprocal to that imposed by the Minnesota Supreme Court for his failure to timely file numerous federal and state income tax returns. Because of Attorney Mathias' compliance with the court's rules and full cooperation with the Board of Attorneys Professional Responsibility (Board) in this matter, the referee recommended, as Attorney Mathias and the Board had stipulated, that *810the license suspension be deemed to have run concurrently with the 30-day license suspension imposed in Minnesota, which commenced February 5, 1993. The referee noted that Attorney Mathias is current with both federal and state income tax filings and abstained from practicing law in Wisconsin during the period of his Minnesota suspension.
Attorney Mathias was admitted to practice law in Wisconsin in 1985. He was admitted to the bar in Minnesota in 1966, and practiced there. He has not previously been the subject of an attorney disciplinary proceeding in Wisconsin.
It Is Ordered that the license of Robert E. Mathias to practice law in Wisconsin is suspended for 30 days as discipline reciprocal to that imposed on him by the Minnesota Supreme Court, the suspension to have commenced February 5,1993.
It Is Further Ordered that within 60 days of the date of this order Robert E. Mathias pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing to this court of his inability to pay the costs within that time, the license of Robert E. Mathias to practice law in Wisconsin shall remain suspended until further order of the court.
Marilyn L. Graves
Clerk of Supreme Court